Citation Nr: 0303478	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  98-04 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from June 1978 to April 1990.

This matter comes before the Board on appeal from a January 
1998 rating decision of the Washington, DC, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
service connection for cervical spine disability as a 
residual of service-connected injuries which were incurred in 
a motorcycle accident.

In letters of December 1997 and September 1998, and at the 
January 2002 Board Hearing, the veteran's representative 
asserted that, throughout the pendency of this claim, the 
veteran has asserted a claim for disability of her entire 
back.  The cervical spinal disorder is all that is currently 
developed and certified for appellate review.  That is 
granted below.  Therefore, the issue of service connection 
for a thoracic and lumbar back disability is referred to the 
RO for appropriate development and adjudication.  Kellar v. 
Brown, 6 Vet. App. 157 (1994).

In a January 2002 statement, and at the January 2002 Board 
Hearing, the veteran applied for her finally adjudicated 
claim for service connection of tinnitus to be reopened on 
the basis of new and material evidence.  The issue of whether 
new and material evidence has been submitted on the issue of 
service connection for tinnitus also is referred to the RO 
for appropriate action and adjudication.  Id.

At the January 2002 Board Hearing, the veteran withdrew her 
appeal of the evaluation of her shoulder disability, 
currently evaluated as 10 percent disabling.  Hearing 
Transcript (T) 2.  Therefore, that issue is not before the 
Board and will not be addressed in this decision.


FINDINGS OF FACT

1.  The veteran has a current cervical spine disability, 
which manifests as upper back and paraspinus pain syndrome.

2.  The veteran was involved in a motorcycle accident in 1984 
while in active service.

3.  The competent credible evidence of record establishes 
that the veteran's cervical spine disability is a residual of 
in-service trauma via the 1984 motorcycle accident.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the veteran's cervical spine disability was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In an August 2002 letter, the Board informed the 
veteran of the provisions of the VCAA and VA's duty to assist 
her thereunder.  The letter informed the veteran what 
information VA would attempt to obtain and also informed the 
veteran of her responsibility to provide any identifying 
information necessary to obtain records, etc., requested.  
The veteran was asked to inform VA of any additional 
information she desired VA to obtain for her.  Further, the 
letter informed the veteran that VA had requested a medical 
examination for her and that she would be informed of the 
date thereof.  Therefore, the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As regards VA's duty to assist, additional private treatment 
records which the veteran has identified have been obtained 
and associated with the claim file.  Further, the records 
presented at the January 2002 Board Hearing and the results 
of the December 2002 medical examination have been associated 
with the claim file. Neither the veteran nor her 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board also is 
satisfied that all relevant facts have been properly 
developed, and that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
38 C.F.R. §§ 3.159, 3.326(a) (2002).  Accordingly, the Board 
may decide the case on the merits.




Factual Background

Historically, the veteran was involved in the motorcycle 
accident in July 1984.  Her service medical records (SMR) 
reflect that, although she presented at the emergency room on 
a backboard and wearing a cervical collar, the examination 
immediately after the accident revealed neck and nodes as 
without tenderness, and admission lateral cervical spine was 
within normal limits to C-7.  Subsequent to the veteran's 
treatment for her other injuries, there are further entries 
in her SMR regarding her neck.

A December 1986 entry reflects the veteran presented with 
neck pain, decreased range of motion (ROM), and minor spasm.  
Treatment was applied heat.  A June 1987 entry reflects the 
c-spine as "ok," and lists an impression of possible C-7 
radiculitis.

The veteran states that she has experienced constant neck 
pain since the accident and, since her discharge from active 
service in 1990, she has been forced to leave three jobs as a 
result of her symptomatology.  She started treatment by a 
private chiropractor in 1992 and has continued weekly 
treatment to date. (T. 11-13).  Extensive records of her 
chiropractic treatment, which date from October 1992 to 
August 2002, have been associated with the file.  The 
chiropractic treatment records reflect the veteran's 
symptomatology primarily as muscle spasms, tightness, and 
segmental joint dysfunction of the cervical spine.

An October 1996 VA medical examination noted no postural 
abnormalities or deformities of the cervical spine.  The 
examination report reflects a diagnosis of cervical disc 
disease.  A December 1996 MRI examination report, however, 
describes the cervical spine as unremarkable.  A September 
2002 VA examination report reflects that the ROM of the 
veteran's neck was normal and also interpreted the 1996 MRI 
examination as unremarkable.

The December 2002 VA medical examination report reflects that 
there was mild trigger tenderness in the right mid and upper 
cervical spine and some tenderness along the subscapular 
region.  ROM of the veteran's neck was limited and painful.  
Neurological findings were normal, except for reflexes of 2/4 
at the brachioradialis, biceps and triceps.  The December 
1996 MRI was interpreted by neuroradiology as showing no 
significant arthritis of the cervical spine or displacement 
of vertebral bodies.  Alignment was normal along the entire 
cervical spine.

The December 2002 examination report reflects that the 
veteran does not manifest any "susceptive" cervical pain 
syndrome but she does manifest upper back and paraspinus pain 
syndrome.  Further, the examination report states that it is 
more likely than not that the veteran's current cervical 
spine disability resulted from the 1984 motor vehicle 
accident.  Finally, the medical examination report reflects 
that the veteran's neck symptomatology is different from her 
currently service-connected shoulder disability.

Analysis
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  
Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2002); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  When making a determination of 
service connection, VA must administer its regulations under 
a broad and liberal interpretation consistent with the facts 
in each case.  38 C.F.R. § 3.303(a) (2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. 
§ 3.303(d) (2002).

Therefore, on the basis of the credible competent evidence of 
record, the Board finds as follows: there is competent 
credible medical evidence of a current cervical spine 
disability; there is competent credible evidence that it was 
incurred during the veteran's active service; and, there is 
competent credible medical evidence of a nexus between the 
veteran's in-service injury and her current disability.

One other matter merits comment.  In an October 2002 letter 
to the Board, the veteran's representative asserts that the 
VA medical examiner who performed the December 2002 medical 
examination refused to review the veteran's private 
chiropractor records of her cervical spine treatments, and 
that the veteran states that the examining physician was not 
familiar with her claim and had not reviewed any record prior 
to or at the time of her exam.  The Board notes that the 
record reflects otherwise.

The December 2002 medical examination report reflects 
specifically that the full record, including documentation of 
the accident in 1984 and the records of chiropractic care 
over the prior 10 years, were reviewed as part of the 
assessment.  This statement is corroborated by the fact that 
the veteran's 1996 MRI was reviewed and interpreted anew, as 
well as the examiner's assessment that the chiropractic 
records provided documentary proof that conservative therapy 
will benefit the veteran's disability.  Finally, the Board is 
granting the benefit sought by the veteran, which further 
moots this assertion.


ORDER

Entitlement to service connection for cervical spine 
disability is granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

